DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicants’ claim for priority based upon German patent application 202018103014.0 filed on May 29, 2018 is duly noted by the examiner.

Allowable Subject Matter
Claims 3, 7, 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Lauronen [U.S. Patent Publication 2010/0308967], discloses a master device used for transmitting and receiving signals to and from wireless devices, respectively (paragraphs 0058 and 0060), an RFID tag used for processing, transmitting, and receiving RF signals (figure 3, item 30 as well as paragraphs 0088 and 0089), an RFID tag having a processor used for controlling the data transfer sequence and measurements from the sensor inputs and other inputs of the device (paragraph 0088), and a master device used for transmitting and receiving signals to and from wireless devices, respectively (paragraphs 0058 and 0060).  However, no art of record discloses the change in transmission rate of a signal according to an acceleration value or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 8, 9, 10, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lauronen [U.S. Patent Publication 2010/0308967].

With regard to claim 1, Lauronen meets the limitations of:
a system for tracking objects, the system comprising at least one transmitter unit comprising a transmitting component which is adapted to transmit signals [a master device used for transmitting and receiving signals to and from wireless devices, respectively (paragraphs 0058 and 0060)]
an electrical power supply device which is adapted to supply at least the transmitting component with electrical energy [a master device used for transmitting and receiving signals to and from wireless devices thereby inferring it is powered by electricity as it is transmitting electrical signals (paragraphs 0058 and 0060)]
at least one transmitter-receiver unit comprising a receiving element configured to receive signals from a transmitter unit [an RFID tag used for transmitting and receiving RF signals (figure 3, item 30 as well as paragraphs 0088 and 0089)]
a data processing unit configured to process the signals received [an RFID tag having a processor for processing signals (paragraph 0088)]
a transmitting element configured to transmit output signals [an RFID tag having a transceiver and antenna for receiving and sending RF signals (paragraph 0095)]
at least one data processing means configured to receive and process the output signals and to generate data therefrom [an RFID tag having a processor used for controlling the data transfer sequence and measurements from the sensor inputs and other inputs of the device (paragraph 0088)]
 at least one terminal [a master device used for transmitting and receiving signals to and from wireless devices, respectively (paragraphs 0058 and 0060)]
wherein the at least one data processing means is configured to transmit data to the at least one terminal [a master device used for transmitting and receiving signals to and from wireless devices, respectively (paragraphs 0058 and 0060)]
wherein the at least one terminal is configured to output information based on the transmitted data [a master node communicating with a control center via a wired connection (paragraph 0069)]

With regard to claim 2, Lauronen meets the limitation of:
the transmitting component is configured to transmit the signals and the receiving element of the transmitter-receiver unit is configured to receive the signals, via a wireless network [a master device used for transmitting and receiving signals to and from wireless devices, respectively (paragraphs 0058 and 0060)]

With regard to claim 4, Lauronen meets the limitation of:
the transmitter unit comprises at least one of a barometer, a magnetic sensor, a light sensor, a gas sensor, or a hygrometer [a transmitter device having the ability to transmit information related to temperature thereby inferring the presence of a temperature sensor on the transmitter device (paragraph 0042)]

With regard to claim 6, please refer to the rejection for claim 4 as the citation meets the limitation of the present claim.

With regard to claim 8, Lauronen meets the limitation of:
the transmitter unit is configured to transmit the output signals via at least of one a mobile radio connection; and or a WLAN and/or LAN connection [an RFID tag used for transmitting and receiving RF signals (figure 3, item 30 as well as paragraphs 0088 and 0089)]



With regard to claim 10, Lauronen meets the limitation of:
wherein the data processing unit is configured to determine a tracking status of the transmitter unit depending on the signals received by the receiving element from the transmitter unit and wherein the output signals comprise information about the identity of transmitter units and the tracking status of transmitter units [an RFID tag transmitting identification information relating to the RFID tag to a RFID receiver (paragraph 0047)]

With regard to claim 12, Lauronen meets the limitation of:
the electrical power supply device is designed as a battery or an accumulator [RFID tags being passive meaning they accumulate power via the harvesting of RF signals (paragraph 0003)]

With regard to claim 19, Lauronen meets the limitations of:
the at least one transmitter unit comprises a plurality of transmitter groups [an RFID communications system having groups of RFID tags (paragraphs 0059 and 0060 as well as figure 1, items 132 and 134)]
wherein each transmitter group comprises at least one transmitter unit [an RFID communications system having groups of RFID tags (paragraphs 0059 and 0060 as well as figure 1, items 132 and 134)]
wherein the generated data comprise data sections which are assigned to at least one transmitter group, but not all transmitter groups [an RFID tag transmitting identification information relating to the RFID tag to a RFID receiver (paragraph 0047)]
wherein the data processing means is configured to transfer a first data section to a first terminal and a second data section to a second terminal depending on authentications on the first terminal and the second terminal [the transmission of an RFID tag’s identification to an RFID receiver for identification and authentication purposes (paragraph 0062)]
wherein the second data section is different from the first data section [an RFID tag transmitting identification information relating to the RFID tag to a RFID receiver (paragraph 0047)]

With regard to claim 20, Lauronen meets the limitations of:
wherein each of the at least one transmitter units is attached to a load carrier [RFID tags being attached to target objects (paragraph 0002)]
the method comprising a transmitter unit transmits a signal to a transmitter-receiver unit; the transmitter-receiver unit processes the signal, generates an output signal and transmits the output signal to the data processing means [an RFID tag having a processor for processing signals as well as transmitting and receiving RF signals (paragraph 0088)]
the data processing means receives the output signal, processes the output signal and generates the data from the output signal [an RFID tag having a processor for processing signals as well as transmitting and receiving RF signals (paragraph 0088)]
the data processing means transmits the data to a terminal [an RFID tag having a processor for processing signals as well as transmitting and receiving RF signals (paragraph 0088)]
the terminal outputs the information based on the transmitted data [a master node communicating with a control center via a wired connection (paragraph 0069)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauronen [U.S. Patent Publication 2010/0308967] in view of Leitgeb et al. [U.S. Patent Publication 2018/0070443]

With regard to claim 5, Lauronen meets the limitation of:
a transmitter unit [an RFID tag having a transceiver and antenna for receiving and sending RF signals (paragraph 0095)]
However, Lauronen fails to disclose of a DC/DC converter configured to transform a first voltage from the electrical power supply device to a second voltage for operation of other electronic components, and wherein the second voltage is lower than the first voltage.  In the field of electronic devices, Leitgeb et al. teaches:
a DC/DC converter configured to transform a first voltage from the electrical power supply device to a second voltage for operation of other electronic components, and wherein the second voltage is lower than the first voltage [a DC to DC converter used for converting an inputted DC voltage to another DC voltage where it is inferred one voltage is higher than the other (paragraph 0042)]
It would be obvious to one with ordinary skill in the art prior to the effective filing date of the invention to combine the elements of Lauronen and Leigeb et al. to create a tracking system using RFID devices where a RFID tag uses a DC to DC power converter to convert an available DC voltage to a another and different DC voltage in order to meet the energy requirements of a device on the RFID tag in order to allow the tag to operate per the desire of the user wherein the motivation to combine is to provide a wireless and low energy data acquisition method and system (Lauronen, paragraph 0009).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lauronen [U.S. Patent Publication 2010/0308967] in view of Uysal et al. [U.S. Patent Publication 2010/0271187]
With regard to claim 11, Lauronen fails to disclose of the transmitter-receiver unit is configured so that the transmitter element only transmits an output signal if at least one data point has changed by atteast one threshold value compared to this data point as it was contained in the last transmitted output signal, and wherein the at least one data point comprises the tracking status determined by the data processing unit and a change in the tracking status which exceeds a threshold value triggers transmission of an output signal.  In the field of tracking systems, Uysal et al. teaches:
the transmitter-receiver unit is configured so that the transmitter element only transmits an output signal if at least one data point has changed by atteast one threshold value compared to this data point as it was contained in the last transmitted output signal, and wherein the at least one data point comprises the tracking status determined by the data processing unit and a change in the tracking status which exceeds a threshold value triggers transmission of an output signal [an RFID communications system tracking the movement of tracked objects in a monitored area where the movement of the tags is automatically detected by an RFID reader (paragraph 0110) according to radiation received by the reader from RFID tags (paragraphs 0088, 0089, 0090, and 0096)]
It would be obvious to one with ordinary skill in the art prior to the effective filing date of the invention to combine the elements of Lauronen and Uysal et al. to create a tracking system where the system is able to track changes in tracked tag’s in a monitored area according to the received signal strength from the tag in order to determine if the tag has moved wherein the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lauronen [U.S. Patent Publication 2010/0308967] in view of Auerbach et al. [U.S. Patent Publication 2018/0366039]

With regard to claim 13, Lauronen fails to disclose of the transmitter unit further comprises a housing surrounding at least the transmitting component and the electrical power supply device of the transmitter unit; and wherein the transmitter-receiving unit comprises a housing surrounding at least the receiving element, the data processing unit and the transmitting element of the transmitter-receiver unit, wherein the housings are waterproof, wherein each of the housings comprises two housing sections and an O-ring, by means of which the housing sections can be connected in a waterproof manner.  In the field of RFID devices, Auerbach et al. teaches:
the transmitter unit further comprises a housing surrounding at least the transmitting component and the electrical power supply device of the transmitter unit; and wherein the transmitter-receiving unit comprises a housing surrounding at least the receiving element, the data processing unit and the transmitting element of the transmitter-receiver unit, wherein the housings are waterproof, wherein each of the housings comprises two housing sections and an O-ring, by means of which the housing sections can be connected in a waterproof manner [an RFID tag encased in a housing that is sealed from an environment with the use of an o-ring (paragraph 0026)]


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2014/0240088 to Robinette et al. discloses an apparatus and method for locating, tracking, controlling, and recognizing tagged objects.
U.S. Patent Publication 2020/0096599 to Hewett et al. discloses methods and an apparatus for locating RFID tags.
U.S. Patent 6,917,291 to Allen discloses the interrogation, monitoring, and data exchange using RFID tags.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689